Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
Claims 13 and 20 have been amended.  Claims 1-20 are currently pending.




2.	The disclosure of the prior-filed application, Application No. 14/218,542, will be given priority, with a priority date of December 9, 2003, pursuant to Applicant’s remarks filed on June 25, 2021.






3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

5.	Claims 1-20 are directed to management of infusion pump data for treatment of a patient, which is considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity). The claims do not do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
	Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, these claims are directed to a system (machine) and an interface (apparatus).  Accordingly, the claims will be further analyzed under step 2 of the Alice/Mayo framework:

Regarding representative independent claim 1, the claim sets forth a system, comprising the following limitations:
an infusion pump configured to perform an infusion treatment on a patient, determine infusion pump data related to the infusion treatment, and transmit the infusion pump data in an HL 7 format;
to enable display devices to access electronic patient medical records; 
receive the infusion pump data, and store the infusion pump data in the HL 7 format to patient medical record,
receive a request to access the electronic patient medical record, use the at least one relay interface to request the electronic patient medical record to convert the infusion pump data from the HL 7 format to a web-based format, transmit the infusion pump data in the web-based format to the display device causing the display device to display the infusion pump data.

These actions, when considered both individually and as a whole are directed to actions that acquiring information/data with regard to a patient and their treatment.  This arrangement amounts to personal behavior.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).


The claims do recite additional limitations:  
A network
A server

These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional technological elements are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are 
                
Independent claims 1, 13, and 19 and dependent claims 2-12, 14-18, and 20 merely represent embellishments to the abstract idea and do not impart eligibility on the claimed invention.



6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 1-7, 10, 12, 13, and 17-20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over White et al. (U.S. Patent No. 6,790,198) in view of Zaleski, et al. (U.S. Patent Application Publication No. 2004/0181314).

9.	Regarding claim 1, White discloses a networked patient care system comprising:
	an infusion pump communicatively coupled to a hospital network and configured to perform an infusion treatment on a patient, determine infusion pump data related to the infusion treatment, (Abstract, Col. 4, Lns. 12-15 teaches a medication infusion pump connected to a wireless communication network (a hospital network, Col. 4, Lns. 16-20 teaches that the pump administers medication to a patient, i.e., performs an infusion, and Col. 11, Lns. 2-5 teaches that pump information is determined that includes pump operation data (infusion pump data) regarding infusion of medication to a patient);

	a second server communicatively coupled to the first server via a separate secure connection, the first server including at least one relay interface to enable display devices to access electronic patient medical records that are stored via the second server, (Col. 4, Lns. 29-33, Col. 11, Lns. 2-9 teaches the various pump data is transmitted to the HIMS (a server) via the wireless communication network. Abstract, Col. 5, lines 44-65, a visual display panel 34 that is conveniently and advantageously formed on the control panel 22. This control panel 22 is provided with a visual display panel 34 to visually show selectably entered adjustable pump operational characteristics and characteristics.  For example, but without limiting the nature of the display panel 34 to a particular configuration, separate displays or sectioned display areas might include infusion rate display 36, volume to be delivered display 38 and program infusion data display 40. Monitoring circuitry 41 is provided connected to the pump operation circuitry 43. The monitoring circuitry 41 may provide information for the program infusion display 40 and also for wireless transmission to the HIMS 60. The program infusion data display 40 may include capabilities for displaying entered data and for displaying current operational data, including nurse identification and/or number display 42, a unique patient identification name and/or number display 44, a drug name or other identification display 46, a dosage 
	
	White does not explicitly disclose the following:
….and transmit the infusion pump data in an HL 7 format to the hospital network;
receive the infusion pump data from the hospital network, and cause the second server to store the infusion pump data in the HL 7 format to an electronic patient medical record,
	receive a request via the at least one relay interface from a display device to access the electronic patient medical record, use the at least one relay interface to request the electronic patient medical record from the second server causing the second server to convert the infusion pump data from the HL 7 format to a web-based format, transmit the infusion pump data in the web-based format to the display device causing the display device to display the infusion pump data.

However, Zaleski teaches and transmit the infusion pump data in an HL 7 format to the hospital network, (page 1, para. 14, The viewer application enables a user to send validated infusion pump and other patient data to a recipient application in Health Level 7 (HL7) compatible format);

	receive a request via the at least one relay interface from a display device to access the electronic patient medical record, use the at least one relay interface to request the electronic patient medical record from the second server causing the second server to convert the infusion pump data from the HL 7 format to a web-based format, transmit the infusion pump data in the web-based format to the display device causing the display device to display the infusion pump data, (page 1, para. 14, The viewer application enables a user to send validated infusion pump and other patient data to a recipient application in Health Level 7 (HL7) compatible format. A Web compatible viewer application enables display of data related to multiple infusion pumps operating continuously on a network and enables viewing of the data using a workstation with a Web browser from within or via a virtual Private Network (VPN) in a Healthcare enterprise, for example. The Web compatible viewer application supports access to infusion pump data of multiple patients via different communication interfaces including a Health Level 7 (HL7) interface. And page 3, para. 26, A Web compatible viewer application (operating on PC 26 or on server 20) enables display of data related to multiple infusion pumps operating concurrently on a network in the form of HTML compatible web pages, for example. The viewer application enables a user to manage medication administration to patient and provides a graphical plotting function supporting a 

At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the system of White with the teaching of Zaleski. As suggested by Zaleski, one would have been motivated to include this feature to concurrently manage and maintain multiple medical devices (e.g., infusion pumps) and processing and displaying the data produced by the medical devices within a Healthcare enterprise, (Zaleski, Abstract), to modify the system of White with the teaching of Zaleski.
10.	With regard to claim 2, White discloses the system of claim 1 as described above.  White does not explicitly disclose wherein the infusion pump data is displayed by the display device in a time graph.
	However, Zaleski teaches wherein the infusion pump data is displayed by the display device in a time graph, (see Fig.  6 and page 3, para. 22, the FIG. 6 image further includes a graphical representation of fluid infusion flow rate and a graphical representation of infusion fluid volume delivered. The flow rate and volume delivered graphical representations cover a 30-minute (or other user selectable) duration and are shown together with a scroll bar that permits a user to move a cursor line across the graphical representation to note the exact time of a specific change associated with that parameter).

11.	With regard to claim 3, White discloses the system of claim 1 as described above.  White further discloses wherein the infusion pump data includes an infusion rate, (White at Col. 12, Lns. 19-22 teaches that the pump information includes the infusion rate.).
12.	With regard to claim 4, White discloses the system of claim 1 as described above.  White further discloses wherein the infusion pump data includes at least one of (i) a drug name of the fluid infused into the patient, (White at Col. 11, Lns. 2-9 teaches that the pump information includes medication name), (ii) a total amount of fluid infused into the patient, (iii) an amount of time remaining for the infusion treatment, (iv) an event associated with the infusion treatment, or (v) a drug limit for the infusion treatment.
13.	With regard to claim 5, White discloses the system of claim 1 as described above.  White further discloses wherein the second server is configured to:
	determine an alarm based on the infusion pump data exceeding a threshold, (White at Col. 12, Lns. 34-42 teaches that an alarm or warning is determined by the HIMS (the server) based on the infusion pump operation activity (i.e., infusion pump data); and
	transmit the alarm, via the first server, to at least one of the infusion pump or the

14.	With regard to claim 6, White discloses the system of claim 1 as described above.  White further discloses wherein the server is configured to:
receive, in the first server for storage via the second server, a patient condition for relating to the infusion pump data, (White at Fig. 3, Col. 9, Lns. 13-15 teaches that patient admission information (a patient condition) is received by the HIMS); and
	transmit, via the first server, a message including a notification indicative of the patient condition to at least one of the infusion pump or the display device, (White at Col. 12, Lns. 34-42 teaches that the alarm or warning is issued (interpreted as transmitted) by the HIMS directly to the IV pump).
15.	With regard to claim 7, White in view of Zaleski discloses the system of claim 1 as described above.  White does not explicitly disclose further comprising a dialysis machine communicatively coupled to the hospital network and configured to perform a dialysis treatment on the same patient, determine dialysis machine data related to the dialysis treatment, and transmit the dialysis machine data and the patient identifier in the HL 7 format to the hospital network,
	wherein the first server is configured to:
	receive the dialysis machine data from the hospital network, and cause the second server to store the dialysis machine data is associated with the patient identifier in the HL 7 format to the electronic patient medical record,

	transmit the dialysis machine data in the web-based format to the display device causing the display device to display the dialysis machine data.	
	However, Zaleski teaches further comprising a dialysis machine communicatively coupled to the hospital network and configured to perform a dialysis treatment on the same patient, determine dialysis machine data related to the dialysis treatment, and transmit the dialysis machine data and the patient identifier in the HL 7 format to the hospital network, (page 1, para. 14 The viewer application enables a user to send validated infusion pump and other patient data to a recipient application in Health Level 7 (HL7) compatible format and page 3, para. 23, The results are stored in database 25 for use by a medication administration system or other clinical information system and for inclusion within an electronic patient record),
	wherein the first server is configured to:
	receive the dialysis machine data from the hospital network, and cause the second server to store the dialysis machine data is associated with the patient identifier in the HL 7 format to the electronic patient medical record, (page 1, para. 14 The viewer application enables a user to send validated infusion pump and other patient data to a recipient application in Health Level 7 (HL7) compatible format and page 3, para. 23, The results are stored in database 25 for use by a medication administration system or other clinical information system and for inclusion within an electronic patient record.),

	transmit the dialysis machine data in the web-based format to the display device causing the display device to display the dialysis machine data, (page 1, para. 14, A Web compatible viewer application enables display of data related to multiple infusion pumps operating continuously on a network and enables viewing of the data using a workstation with a Web browser from within or via a virtual Private Network (VPN) in a Healthcare enterprise.  The Web compatible viewer application supports access to infusion pump data of multiple patients via different communication interfaces including a Health Level 7 (HL7) interface and )  In the Zaleski reference the data can be received in HL7 format and displayed/viewed on the web compatible viewer application..	
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the system of White with the teaching of Zaleski. As suggested by Zaleski, one would have been motivated to include this feature to facilitate concurrently managing and maintaining multiple medical devices (e.g., infusion pumps) and processing and displaying the data produced by the medical devices within a Healthcare enterprise, (see Zaleski, Abstract), to modify the system of White with the teaching of Zaleski.

17.	With regard to claim 12, White discloses the system of claim 1 as described above.  White further discloses wherein the first server is configured as a gateway device, (col. 4, lines 12-34,  A wireless communication system 9 is shown schematically in FIG. 1, permitting wireless signal communication from an IV medication infusion pump 10 to a health care facility information center such as a hospital information management system (HIMS)).
18.	With regard to claim 13, this claim is rejected for the same reasons as set forth above with regard to claim 1.
19.	With regard to claim 17, White discloses the system of claims 13, 15, and 16 as described herein.  White further discloses wherein the first server is configured to transmit the message to at least one of the infusion pump or a vital sign monitor, (White at Col. 12, Lns. 34-42 teaches that the alarm or warning is issued (interpreted as transmitted) by the HIMS directly to the IV pump).
20.	With regard to claim 18, White discloses the system of claim 13 as described herein.  White does not explicitly disclose wherein the web-based format includes at least one of an extensible Markup Language (“XML”), Javascript, or a HyperText Transfer Protocol (“HTTP”).

At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the system of White with the teaching of Zaleski. As suggested by Zaleski, one would have been motivated to include this feature to concurrently manage and maintain multiple medical devices (e.g., infusion pumps) and processing and displaying the data produced by the medical devices within a Healthcare enterprise, (Zaleski, Abstract), to modify the system of White with the teaching of Zaleski.
21.	With regard to claim 19, this claim is rejected for the same reasons as set forth above with regard to claim 1.
22.	With regard to claim 20, White discloses the apparatus of claim 19 as described above.  White further discloses wherein the memory includes instructions that when executed cause the hardware processor to validate operating parameters for the infusion pump that specify the infusion treatment, (White at Col. 9, Lns. 1- 6, Col. 11, Lns. 45-61 teaches that the HIMS checks and corroborates (validates, which is undefined by .

Claims 8, 9, 11, and 14-16 are rejected under 35 U.S.C. § 103(a) as being unpatentable over White et al. (U.S. Patent No. 6,790,198) in view of Zaleski, et al. (U.S. Patent Application Publication No. 2004/0181314) and further in view of Oshita et al. (U.S. Pre-Grant Patent Publication No. 2005/0102165).
24.	With regard to claim 8, White in view of Zaleski discloses the system of claims 1 and 7 as described above.  White in view of Zaleski do not explicitly disclose wherein the infusion treatment includes a heparin infusion;
	the dialysis machine data provides patient blood glucose data; and
	the second server is configured to
	(i)    use at least one heparin infusion protocol to determine whether an alert is to be generated as a result of new blood glucose data,
	(ii)    responsive to determining that an alert is to be generated in (i):
		(a)    determine a titration volume to be delivered by the infusion pump for the infusion treatment,
		(b)    cause the first server to transmit a message including the alert to at least one of the infusion pump, the dialysis machine, or the display device, and
		(c)    cause the first server to transmit the determined titration volume to at least one of the infusion pump, the dialysis machine, or the display device.


	the dialysis machine data provides patient blood glucose data, (Oshita at Fig. 21, Oshita page 14, para. 257, Blood sugar test information; Para. 0098 teaches that the blood purification device (the additional device of White) provides data concerning the patient (of White)); and
	the second server is configured to
	(i)    use at least one heparin infusion protocol to determine whether an alert is to be generated as a result of new blood glucose data, (Fig. 9, Oshita at Para. 0131, 0132, 0136, 0193 teaches that the server detects a change in patient condition (i.e., TMP / transmembrane pressure) using the received patient data (new data) and changes the displayed data accordingly (an alert). Oshita at Para. 0234 teaches an alarm set value of values of the blood purification device, such as TMP. Oshita at Fig. 21, Oshita page 14, para. 257, Blood sugar test information, Oshita at Para. 0397 teaches that the heparin infusion amount is adjusted based on a rate of change of TMP (new patient data).),
	(ii)    responsive to determining that an alert is to be generated in (i):
		(a)    determine a titration volume to be delivered by the infusion pump for the infusion treatment, (Oshita at Para. 0397 teaches that the amount of heparin provided to the patient is adjusted according to the TMP data. This is the determination of a titration volume),

		(c)    cause the first server to transmit the determined titration volume to at least one of the infusion pump, the dialysis machine, or the display device, (Oshita at Para. 0397 teaches that the amount of heparin provided to the patient is adjusted according to the TMP data which necessarily means that the adjustment is transmitted to the infusion pump).
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the system of White in view of Zaleski with the teaching of Oshita. As suggested by Oshita, one would have been motivated to include this feature to improve abnormal condition detection (see Oshita at Para. 0561), to modify the system of White in view of Zaleski with the teaching of Oshita.

25.	With regard to claim 9, Whitein view of Zaleski discloses the system of claims 1 and 7 as described above.  White further discloses wherein the first server includes a first data listener interface configured to receive the infusion pump data and a second data listener interface configured to receive the dialysis machine data, (White at item 10, Fig. 3, Col. 9, Lns. 19-22 teaches that the the HIMS (the server) receives data from the IV pump and the additional devices (additional IV pumps). White at Fig. 2, Col. 6, Lns. 41-47 further teaches that this data is received at receiver (a first and second data listener). 
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the system of White in view of Zaleski with the teaching of Oshita. As suggested by Oshita, one would have been motivated to include this feature to improve abnormal condition detection (see Oshita at Para. 0561), to modify the system of White in view of Zaleski with the teaching of Oshita.
26.	With regard to claim 11, White/Zaleski discloses the system of claims 1 and 7 as described above.  White/Zaleski does not explicitly disclose wherein at least one of (i) the dialysis machine and the infusion pump are configured to perform their respective treatments concurrently, or (ii) the display device is caused to display the infusion pump data and the dialysis machine data concurrently.
	However, Oshita teaches wherein at least one of (i) the dialysis machine and the infusion pump are configured to perform their respective treatments concurrently, or (ii) the display device is caused to display the infusion pump data and the dialysis machine data concurrently, (Oshita at Fig. 21 teaches that the blood purification and anticoagulant data are displayed at the same time (concurrently))
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the system of White in view of Zaleski with the teaching of Oshita. As suggested by Oshita, one would have been motivated to include this feature to improve abnormal condition detection (see Oshita at Para. 0561), to modify the system of White in view of Zaleski with the teaching of Oshita.

	the sensor is configured to measure at least one hemodynamic monitoring parameter of the patient, and
	the second server is configured to link the at least one hemodynamic monitoring parameter to the infusion pump data and generate at least one message including the infusion pump data in combination with the at least one hemodynamic monitoring parameter.
	However, Oshita teaches wherein the sensor is configured to measure at least one hemodynamic monitoring parameter of the patient, (Oshita at Fig. 1, 24, Para. 0098, 0100, 0102, 0398 teaches that the biological measurements device (the sensor) measures vital signs (at least one hemodynamic monitoring parameter) as well as a biological impedance measuring device, a cardiac output meter, an automatic urofiowmeter, a metabolism monitor and an ultrasonography (also sensors) that measure patient data (also hemodynamic monitoring parameters) and transmit it to the server (the HIMS of White) for storage), and
	the second server is configured to link the at least one hemodynamic monitoring parameter to the infusion pump data and generate at least one message including the infusion pump data in combination with the at least one hemodynamic monitoring parameter, (Oshita at Fig. 21, Para. 0395 teaches that display data (at least one message) in the form of a flow sheet is determined and transmitted that displays vital sign data (i.e., data from the biological measurements device and/or other sensors) and anticoagulant infusion data (the infusion data of White) meaning that the data is linked).

28.	With regard to claim 15, White/Zaleski discloses the system of claim 13 as described above.  White/Zaleski does not explicitly disclose wherein the sensor is configured to measure at least one vital sign of the patient.
	However, Oshita teaches wherein the sensor is configured to measure at least one vital sign of the patient, (Oshita at Fig. 1, 24, Para. 0098, 0100, 0102, 0398 teaches that the biological measurements device (the sensor) measures vital signs).
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the system of White in view of Zaleski 
 with the teaching of Oshita. As suggested by Oshita, one would have been motivated to include this feature to improve abnormal condition detection (see Oshita at Para. 0561), to modify the system of White in view of Zaleski with the teaching of Oshita.
29.	With regard to claim 16, White/Zaleski discloses the system of claims 13 and 15 as described above.  White/Zaleski does not explicitly disclose wherein the second server is further configured to: determine a change in the at least one vital sign;
	determine infusion pump data that corresponds to the change in the at least one vital sign;

	transmit a message, via the first server, including the notification to the display
device..

However, Oshita teaches wherein the second server is further configured to:    determine a change in the at least one vital sign, (Oshita at Fig. 25 teaches that an increase in heart rate is identified at 1730 on 00/11/29. Oshita at Para. 0192-0202 teaches various correlations that are identified in the data);
	determine infusion pump data that corresponds to the change in the at least one vital sign, (Oshita at Fig. 25 teaches that a corresponding decrease in arterial pressure, as measured in the infusion pump data, is identified. Oshita at Para. 0275 also teaches display of biological information (vital sign data) and blood treatment data (dialysis machine data);
	generate a notification using a script that includes an indication of the at least one change in the vital sign or the determined infusion pump data, (Oshita at Fig. 23, 25 teaches that the system displays this data and thus a notification is generated, there being no indication of what a notification is. Oshita at Para. 0191 teaches that the flow sheet generation is performed by the server. Oshita at Para. 0105 teaches that the functions of the server are implemented using software programs (inclusive of “a script”) this appears to be consistent with the description of a “script” at Specification Para. 0147, i.e., computer instructions); and
	transmit a message, via the first server, including the notification to the display

At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the system of White in view of Zaleski with the teaching of Oshita. As suggested by Oshita, one would have been motivated to include this feature to improve abnormal condition detection (see Oshita at Para. 0561), to modify the system of White in view of Zaleski with the teaching of Oshita.

 .
	
Response to Arguments
30.	Applicant's arguments filed June 25, 2021 have been fully considered but they are not persuasive.
A.	The priority claim objection dated March 25, 2021, has been withdrawn pursuant to Applicant’s remarks filed on June 25, 2021.
B.	Applicant argues that the claims are not a method of organizing human activity.
	In response, Examiner respectfully disagrees.  The claims as a whole merely describe how to generally “apply” the concept of receiving and transmitting infusion pump data for a patient in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing receiving and transmitting process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The present application as claimed merely describes how to generally “apply” the concept of receiving and transmitting infusion pump data for a patient in a computer environment. Further, as written the inventive concept is transmitting infusion pump data and not the performance of the actual transfusion.  Thus, the claims do not recite additional limitations that integrate the exception into a Practical Application. 
C.	Applicant argues that none of the cited references teaches the limitations of a first server configured to:  use at least one relay interface to request an electronic patient medical record from a second server causing the second server to convert infusion pump data from a HL 7 format to a web-based format, and transmit the infusion pump data in the web-based format to a display device causing the display device to display the infusion pump data.

In response, Examiner respectfully disagrees.  White in view of Zaleski teaches these limitations.  Specifically Zaleski teaches a first server configured to: use the at least one relay interface to request the electronic patient medical record from the second server causing the second server to convert the infusion pump data from the HL 7 format to a web-based format, transmit the infusion pump data in the web-based format to the display device causing the display device to display the infusion pump data, (page 1, para. 14, The viewer application enables a user to send validated infusion pump and other patient data to a recipient application in Health Level 7 (HL7) compatible format. A Web compatible viewer application enables display of data related to multiple infusion pumps operating continuously on a network and enables viewing of the data using a workstation with a Web browser from within or via a virtual Private Network (VPN) in a Healthcare enterprise, for example. The Web compatible viewer application supports access to infusion pump data of multiple patients via different communication interfaces including a Health Level 7 (HL7) interface. And page 3, para. 26, A Web compatible viewer application (operating on PC 26 or on server 20) enables display of data related to multiple infusion pumps operating concurrently on a network in the form of HTML compatible web pages, for example. The viewer application enables a user to manage medication administration to patient and provides a graphical plotting function supporting a continually updated (or user initiated) display of infusion pump data to the user.).  In the Zaleski reference the data can be received in HL7 format and displayed/viewed on the web compatible viewer application.  Zaleski 
D.	The HinKamp reference has been withdrawn and the arguments with regard to the HinKamp reference are now moot.  	

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624